[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                    FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                            No. 05-10301                    September 16, 2005
                        Non-Argument Calendar                THOMAS K. KAHN
                      ________________________                   CLERK


                        Agency No. A79-092-097

ALDEMAR JIMENEZ-ROJAS,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________
                            (September 16, 2005)



Before TJOFLAT, DUBINA and CARNES, Circuit Judges.

PER CURIAM:
      Aldemar Jimenez-Rojas, a Colombian national, petitions this Court for

review of the Board of Immigration Appeals’ decision denying his application for

asylum, for withholding of removal under the Immigration and Nationality Act,

and for withholding of removal under the United Nations Convention Against

Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment (CAT).

Because we conclude that the BIA’s decision comported with the applicable law

and is supported by substantial evidence, we deny the petition.

                                         I.

      On January 20, 1999, Jimenez-Rojas joined Fundaempaz, a group that

helped the needy, individuals displaced by guerillas, and former guerillas who had

deserted and needed help reintegrating into society. The local branch of

Fundaempaz with which Jimenez-Rojas was affiliated had about five hundred

volunteers. Each week, the group would choose towns that had suffered because

of the guerillas and conduct educational workshops there. While working with the

group, Fundaempaz members wore shirts that identified them as members of

Fundaempaz. Though Jimenez-Rojas stated that attendees of the workshops often

told him that guerillas were present in the town where the workshops were

conducted, Jimenez-Rojas never personally encountered a guerilla.




                                         2
      Jimenez-Rojas said that he knew other Fundaempaz members who had

received death threats from the guerillas. He also stated that the National

Liberation Army (ELN), a guerilla organization, had sent lists to Fundaempaz of

people who needed to be eliminated and that he had been on the lists. On January

7, 2001, Jimenez-Rojas received a threatening phone call from an unidentified

caller who indicated that Jimenez-Rojas would be killed for being a snitch.

Jimenez-Rojas did not report this phone call either to the authorities or to other

members of Fundaempaz. He continued his activities with the group.

      On January 12, 2001, Jimenez-Rojas received another threatening call from

an unidentified individual who stated that “they” knew where he lived and that he

would be killed for being a snitch and a son of a bitch. Again, Jimenez-Rojas did

not report the call to anyone. Jimenez-Rojas stated that he assumed the phone calls

were made by guerillas because the areas where Fundaempaz operated were

infiltrated with guerillas and because he did not have any personal enemies.

      On January 16, 2001, the United Self-Defense Forces of Columbia (AUC), a

paramilitary group, slid a condolence note under Jimenez-Rojas’ door. The note

was addressed to him and announced his death. It was signed “AUC.” Jimenez-

Rojas explained that he was a target of both the ELN and the AUC. When he

worked in areas controlled by the ELN, the AUC thought he was working with the



                                           3
ELN, and, when he was working in areas controlled by the AUC, the ELN thought

he was working with the AUC.

      According to Jimenez-Rojas, the combination of the phone calls and the

condolence note convinced him that he would be killed. He said he was aware that

other Fundaempaz members were receiving threats and that two Fundaempaz

members had been killed in shootings at the end of 2000. He admitted that he did

not know who had killed the Fundaempaz members, but stated that they had

received threats before they had been killed. On January 25, 2001, Jimenez-Rojas

filed a complaint with law enforcement officials in the city in which he lived. He

was advised to change his phone number. He continued to fear for his life, he

stated, because “the guerilla really does not forget.”

      On January 29, 2001, Jimenez-Rojas entered the United States at the Miami

International Airport without a valid, unexpired immigrant visa or passport. He

was served with a notice to appear before an immigration judge on February 8,

2001. Jimenez-Rojas was charged with removability for fraudulently seeking to

procure entry into the United States and for entering the country without a valid

entry document. See 8 U.S.C. § 1182(a)(6)(C)(i), (a)(7)(A)(i)(I). On February 20,

2003, he applied for asylum, withholding of removal, and relief under CAT.




                                           4
       On November 3, 2003, the Immigration Judge held a hearing on Jimenez-

Rojas’ application. The IJ found that Jimenez-Rojas had established neither that he

had suffered past persecution nor that he had an objectively reasonable, well-

founded fear of future persecution. At the conclusion of the hearing, the IJ

rendered an oral decision denying the application and ordering that Jimenez-Rojas

be removed to Columbia.

       Jimenez-Rojas timely appealed his removal order to the BIA. Before the

BIA, he challenged the IJ’s determination of his eligibility for asylum and for

withholding of removal under the INA; he did not, however, challenge the IJ’s

determination that he was ineligible for relief under CAT. The BIA issued a per

curiam decision adopting and affirming the IJ’s decision. Jimenez-Rojas then

petitioned for review by this Court.1

                                              II.

       We will review only the BIA’s decision, except to the extent that it expressly

adopts the IJ’s opinion. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001) (citation omitted). Insofar as the BIA adopts the IJ’s reasoning, we will

review the IJ’s decision as well. Id. (citation omitted). To the extent that the IJ’s



       1
         Because “we lack jurisdiction to consider claims that have not been raised before the
BIA,” Sundar v. Immigration & Naturalization Serv., 328 F.3d 1320, 1323 (11th Cir. 2003), we
do not consider Jimenez-Rojas’ CAT claim.

                                               5
decision was based on a legal determination, our review is de novo. Mohammed v.

Ashcroft, 261 F.3d 1244, 1247–48 (11th Cir. 2001). The IJ’s factual

determinations are reviewed under the substantial-evidence test, and we “must

affirm the [IJ’s] decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Al Najjar, 257 F.3d at 1283–84

(internal marks and citations omitted). Thus, factual determinations “may be

reversed by this court only when the record compels a reversal; the mere fact that

the record may support a contrary conclusion is not enough to justify a reversal of

the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026 (11th Cir.

2004).

                                           III.

         Either the Secretary of Homeland Security or the Attorney General may

grant asylum to an alien who meets the statutory definition of “refugee.”

8 U.S.C. § 1158(b)(1). A “refugee” is

         any person who is outside any country of such person’s nationality or,
         in the case of a person having no nationality, is outside any country in
         which such person last habitually resided, and who is unable or
         unwilling to return to, and is unable or unwilling to avail himself or
         herself of the protection of, that country because of persecution or a
         well-founded fear of persecution on account of race, religion,
         nationality, membership in a particular social group, or political
         opinion.




                                             6
8 U.S.C. § 1101(a)(42)(A). An asylum applicant carries the burden of proving

“refugee” status. 8 U.S.C. § 1158(b)(1)(B)(i).

      An alien may qualify as a refugee either by showing that he has suffered past

persecution on account of a statutorily protected factor, in this case political

opinion, or by showing that he has a well-founded fear of future persecution on

account of a statutorily protected factor. 8 C.F.R. § 208.13(b); see also Al Najjar,

257 F.3d at 1289. To establish a “well-founded fear of persecution,” an alien

“must demonstrate that his or her fear of persecution is subjectively genuine and

objectively reasonable.” Al Najjar, 257 F.3d at 1289.

      This Court has explained that “persecution is an extreme concept, requiring

more than a few isolated incidents of verbal harassment or intimidation, and that

mere harassment does not amount to persecution.” Sepulveda v. U.S. Attorney

Gen., 401 F.3d 1226, 1231 (11th Cir. 2005) (per curiam) (internal marks and

citations omitted). In fact, we have made clear that “menacing telephone calls and

threats . . . do not rise to the level of past persecution.” Id. “[V]erbal harassment

or intimidation” is the type of “mere harassment” that “does not amount to

persecution.” Id. (internal marks and citations omitted). The threats Jimenez-

Rojas received do not rise to the level of past persecution.




                                           7
      In addition, substantial evidence supports the IJ’s determination that

Jimenez-Rojas does not have an objectively reasonable, well-founded fear of future

persecution on account of his political opinion. He was never harmed, nor was he

ever personally confronted by anyone claiming to be a guerilla or paramilitary

member. His left his wife and young daughter behind in Columbia without any

apparent fear for their safety. Jimenez-Rojas testified that the guerillas repeatedly

threatened his life, yet they never attempted to attack him during Fundaempaz’s

workshops despite his assertion that they were always around when the workshops

were being held. Jimenez-Rojas claimed the guerillas wanted to kill him because

he was a “snitch,” however, he never explained why the guerillas would have

perceived him as such. Moreover, Colombian law enforcement seemed

unimpressed with Jimenez-Rojas’ claims; they merely advised him to change his

phone number.

      Even if Jimenez-Rojas does have an objectively reasonable, well-founded

fear of future persecution, he cannot establish that he fears persecution on account

of his political opinion. See Immigration and Naturalization Serv. v.

Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct. 812, 816 (1992) (holding that, in

order to qualify for asylum, an applicant must establish that he will be persecuted

“because of [his] political opinion”). Jimenez-Rojas’ activities in Colombia were



                                           8
limited to participation in weekly workshops held in local communities by

Fundaempaz, a nonpolitical organization.

      Though Jimenez-Rojas contests the IJ’s determination that Fundaempaz was

nonpolitical, the group described itself as nonpolitical in documents offered into

the record by Jimenez-Rojas himself. Furthermore, in his own testimony, Jimenez-

Rojas describes Fundaempaz as an organization that provided practical aid to those

in need. The fact that Fundaempaz provided aid to people who had been displaced

by the guerillas and to former guerillas who needed help reintegrating into society,

in addition to providing aid to other needy people, does not transform it into a

political organization.

      Fundaempaz may have been a thorn in the side of the guerillas because of

the aid it gave to former guerillas and to those the guerillas had displaced. This

may have caused the guerillas to target members of Fundaempaz, including

Jimenez-Rojas, for harassment or even persecution. If this did occur, however, it

does not mean that Jimenez-Rojas was persecuted on account of his political

opinion. It indicates only that the guerillas persecuted Jimenez-Rojas because they

believed that the aid he gave undermined their own political objectives.

Persecution on account of the persecutor’s political opinion is not a permissible

basis for refugee status. Elias-Zacarias, 502 U.S. at 482, 112 S. Ct. at 816 (“The



                                           9
ordinary meaning of the phrase ‘persecution on account of . . . political opinion’ in

§ 101(a)(42) is persecution on account of the victim’s political opinion, not the

persecutor’s.”). Accordingly, substantial evidence supports the IJ’s determination

that Jimenez-Rojas is not eligible for asylum.

                                          IV.

      To qualify for withholding of removal, an alien must show that, if he

returned to his country, it is more likely than not that his life or freedom would be

threatened on account of race, religion, nationality, membership in a particular

social group, or political opinion. 8 U.S.C. § 1231(b)(3). An alien who is unable

to establish eligibility for asylum will also be unable to establish a claim for

withholding of removal because withholding of removal carries a higher

evidentiary burden. Al Najjar, 257 F.3d at 1293. Thus, because Jimenez-Rojas’

application for asylum fails, his application for withholding of removal fails too.

      PETITION DENIED.




                                           10